                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

                                              )
 SERVPRO INTELLECTUAL PROPERTY,               )
 INC. and SERVPRO INDUSTRIES, INC.,           )
                                              )
        Plaintiffs,                           )
                                              )              No. 3:17-cv-00699-JPM
 v.                                           )
                                              )
 ZEROREZ FRANCHISING SYSTEMS,                 )
 INC. ET AL,                                  )
                                              )
        Defendants.                           )
                                              )



                                       JUDGMENT


JUDGMENT BY COURT. This action having come before the Court on the Joint Stipulation
of Dismissal, filed on April 24, 2019 (ECF No. 82), and the Court having entered an Order of
Dismissal (ECF No. 83),

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with
the Order of Dismissal, this action is DISMISSED WITH PREJUDICE.


APPROVED:

  /s/ Jon P. McCalla
JON P. McCALLA
UNITED STATES DISTRICT JUDGE

 April 24, 2019
Date




                                            Page 1
